WILLIAMS, C.
The facts of this case are in every particular substantially the same as those in*147volved in the case of State ex rel. Blades, Collector, v. Wabash Railroad Co., decided by Division 2 of this court at the present term, and reported at page 134. The conclusions reached in that case are controlling in this, and for the reasons therein stated it is ordered that the judgment in the present case be reversed and the cause remanded, with directions to enter judgment for defendant. Boy, G., concurs.
PEE CUEIAM.- — -The above opinion of Williams, C., is adopted as the opinion of the court.
All the judges concur.